FILE COPY

                                          BILL OF COSTS
                                   COURT OF APPEALS
                                   SECOND DISTRICT OF TEXAS
                                        FORT WORTH

                                             No. 02-14-00310-CV

                                In the Interest of G.H. and G.H., children



              (No. 323-97764J-1 IN 323RD DISTRICT COURT OF TARRANT COUNTY)

Fee date       Type of Fee                     Charges      Paid           By
11/12/2014     Supplemental clerk's record          $0.00   INDIGENT       NO PAY
10/16/2014     Reporter's record                $1,152.00   INDIGENT       Tarrant County
10/06/2014     Filing                             $195.00   INDIGENT       �
10/06/2014     Clerk's record                     $214.00   INDIGENT       NO PAY - TERMINATION
09/29/2014     Filing                             $195.00   INDIGENT       �
           Balance of costs owing to the Court of Appeals, Second District of Texas, Fort Worth: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, DEBRA SPISAK, CLERK OF THE SECOND COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE SECOND DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

                                             IN TESTIMONY WHEREOF, witness my hand and the Seal
                                             of the COURT OF APPEALS for the Second District of
                                             Texas, this June 1, 2015.


                                                    DEBRA SPISAK, CLERK